EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of May 22, 2019 are hereby accepted as FORMAL.
Edward et al (‘589) is of general interest for relating generally to optical control of phased arrays and switching.
Chavez (‘463) is of general interest for relating to optical control of phased arrays and for the use of optical combiners.
Goodwin et al (‘844) is of general interest for relating to optical control of phased arrays and for the use of phase delays and of switches.
Ji et al (‘850) is of general interest for relating to optical control of phased arrays and for the use of switches and a combiner.
Mizuma et al (‘519) is of general interest for relating to optical control of phased arrays and for the use of a phase modulator.
Obara (‘721) is of general interest for relating to optical control of phased arrays and for using multiplexing.
Wakatsuki et al (‘627) is of general interest for relating to an opto-electronic integrated circuit and for the use of phase modulators.
Puleri et al (‘109) is of general interest for relating to an optical phased array.
Hashemi et al (‘154) is of general interest for relating to a monolithically integrated optical phased array.
Hietala et al (‘000) is of general interest for relating to an optical monolithic phased array antenna steering system.
Green et al (‘911) is of general interest for relating to the use of photonic signals for the control of a phased array.
Welch et al (‘004) is of general interest for relating to photonic integrated circuits.
Green et al (‘827) is of general interest for relating to photonic phased arrays.
Davids et al (‘086) is of general interest for relating to a nanoantenna phased array.
Khachaturian et al (‘162) is of general interest for relating to phased array using photonic chips.
Kim et al (‘847) is of general interest for relating to a monolithic photonic beam forming network.
Kullstam et al (‘880) is of general interest for relating to a dual-band antenna that operates with optical signals and radio frequency signals.
Each of Park et al (‘615) and Park et al (‘074) is of general interest for relating to photonic phased arrays.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A dual optical and radio frequency (RF) phased array, comprising: a plurality of RF antennas; a plurality of photo-detectors; and a photonic integrated circuit (PIC) including monolithically fabricated 5first and second optical waveguides configured to receive first and second optical signals at frequencies ω 1 and ω 2 having a frequency difference equal to a desired RF frequency; first and second optical waveguide splitters coupled to the first and second optical waveguides, respectively, and configured to split each of the first and 10second optical signals into an equal number of ω 1 and ω 2 optical channel signals; a plurality of electro-optical phase modulators responsive to steering command signals to phase modulate the ω 1 optical channel signals, respectively, to produce phase-shifted ω 1 optical channel signals; a plurality of optical waveguide combiners that combine the phase- 15shifted ω 1 optical channel signals and ω 2 optical channel signals, respectively, to form combined optical channel signals; a plurality of optical antennas; and a plurality of switches responsive to switching command signals to selectively re-direct the phase-shifted first optical channel signals to the respective 20plurality of optical antennas to produce a steerable optical beam or the combined optical signals to the plurality of PDs, which convert the optical signals to RF electrical feed signals that drive the respective RF antennas to produce a steerable RF beam at the desired RF reference frequency.”  (Bold added).

In that each of dependent claims 2-15 depends ultimately from allowable, independent claim 1, each of dependent claims 2-15 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 16 is as follows:
“16. A dual optical and radio frequency (RF) phased array, comprising: a monolithically fabricated photonic integrated circuit (PIC) including first and second optical waveguides configured to receive first and second optical signals at frequencies ω1 and ω 2 having a frequency difference equal to a 5desired RF frequency;  14first and second optical waveguide splitters coupled to the first and second optical waveguides, respectively, and configured to split each of the first and second optical signals into an equal number of ω 1 and ω 2 optical channel signals; a plurality of electro-optical phase modulators responsive to steering 10command signals to phase modulate the ω 1 optical channel signals, respectively, to produce phase-shifted ω 1 optical channel signals; a plurality of optical waveguide combiners that combine the phase-shifted ω 1 optical channel signals and ω 2 optical channel signals, respectively, to form combined optical channel signals;  15a plurality of RF bond pads; a plurality of photo-detectors configured to detect the respective combined optical channel signals and feed a plurality of RF electrical feed signals at the desired RF frequency to the RF bond pads; a plurality of optical antennas; and  20a plurality of switches responsive to switching command signals to re-direct the phase-shifted ω 1 optical channel signals to the respective plurality of optical antennas to produce a steerable optical beam at frequency ω 1.”  (Bold added).
With respect to independent claim 16, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 17-18 depends from allowable, independent claim 16, each of dependent claims 17-18 is allowable for, at least, the reasons for which independent claim 16 is allowable.
The text of independent claim 19 is as follows:
“19. A photonic integrated circuit (PIC) for a dual optical and radio frequency (RF) phased array, comprising: a plurality of RF bond pads; an optical feed network that splits first and second optical signals having a frequency difference equal to a desired RF frequency into an equal number of first 15and second optical channel signals, phase modulates the first optical channel signals, combines the phase-modulated first and the second optical channel signals and uses photo-detectors to convert the combined optical channel signals to RF electrical feed signals at the respective plurality of RF bond pads;  10a plurality of optical antennas; and a plurality of switches responsive to switching command signals to re-direct the phase-shifted first optical channel signals to the respective plurality of optical antennas to produce a steerable optical beam.”  (Bold added).

In that dependent claim 20 depends directly from allowable, independent claim 19, dependent claim 20 is allowable for, at least, the reasons for which independent claim 19 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648